t c memo united_states tax_court health investment corp and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date steven ray mather and elliott h kajan for petitioner joyce m marr for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a federal_income_tax deficiency of dollar_figure for petitioner’s tax and fiscal_year ending date after concessions the issue for decision is whether petitioner is entitled to the sec_481 adjustment resulting from a change in the method_of_accounting for bad_debts as claimed on the tax_return unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner is the common parent of an affiliated_group_of_corporations at the time the petition was filed petitioner’s principal_place_of_business was in california petitioner filed consolidated federal_income_tax returns for its tax and fiscal years ending date and ernst young l l p a public accounting firm prepared petitioner’s tax returns for fiscal years ending fye in and petitioner through its subsidiaries operated five hospitals during its fye date before this tax_year petitioner used a reserve_method of accounting for bad_debts for both financial and tax_accounting in its financial_accounting petitioner maintained combined contractual and bad_debt allowances sometimes called bad_debt_reserve accounts a contractual allowance reflects amounts petitioner is not entitled to collect because of contractual agreements with healthcare payers the bad_debt allowance reflects the amount petitioner is entitled to collect but does not collect during the 1990s linda bentley bentley held the position of controller and then chief financial officer for petitioner at ernst young’s request bentley prepared a schedule entitled contractual bad_debt exp analysis for three of petitioner’s subsidiaries that she understood would be used for an application to the internal_revenue_service irs to request a change in methods_of_accounting bentley’s schedule purportedly identified the bad_debt portion in the combined contractual and bad_debt allowance accounts as of date bentley used petitioner’s accounts_receivable aging reports determined a reserve percentage for what petitioner termed financial classes groupings of similar sources of petitioner’s revenue and accounts_receivable and then categorized the classes as contractual bad_debt or a combination of the two using petitioner’s files and information obtained from petitioner’s business office where petitioner had agreed to a payment amount bentley determined what had been paid what the charges were and whether an unpaid portion was a contractual or a bad_debt allowance from this historical analysis bentley determined percentages that reflected the general collection amount for a particular class bentley applied the percentages to the respective financial classes that had combined contractual and bad_debt amounts to determine the bad_debt amount petitioner submitted a form_3115 application_for change in accounting_method to the irs requesting permission to change the method_of_accounting for bad_debts for the taxable_year that began date for three of its subsidiaries bay cities medical center bay cities jupiter bellflower doctors hospital jupiter bellflower and los angeles doctors hospital corp la doctors petitioner included documents with the form_3115 indicating that if the method_of_accounting for bad_debts were changed under sec_481 an adjustment for the amount of the reserve for bad_debts as of the close of fye date would be required as follows dollar_figure for bay cities dollar_figure for jupiter bellflower and dollar_figure for la doctors for a total sec_481 adjustment of dollar_figure these reported figures correspond to the amounts on the schedules bentley prepared for the three subsidiaries the parties entered into a consent agreement in date with the irs granting permission for the three subsidiaries to change their method_of_accounting for bad_debts from the reserve_method to the specific chargeoff method the three subsidiaries continued to use the reserve_method of accounting for bad_debts for financial_accounting purposes according to the executed consent agreement the information petitioner furnished indicates that as of the beginning of the year_of_change the adjustment required under sec_481 is computed as follows bay cities medical center dollar_figure jupiter bellflower doctors hospital big_number los angeles doctors hospital corporation big_number total adjustment increase in computing consolidated_taxable_income dollar_figure the taxpayers’ request has been determined to be a change from a category_a_method_of_accounting as defined in section dollar_figure of revproc_92_20 1992_1_cb_685 section dollar_figure of revproc_92_20 defines a category_a_method_of_accounting as a method_of_accounting that the taxpayer is specifically not permitted to use under the internal_revenue_code the income_tax regulations or a decision of the supreme court of the united_states a category a method is also a method_of_accounting that differs from a method the taxpayer is specifically required to use under the code the regulations or a decision of the supreme court of the united_states sec_5 a of revproc_92_20 provides that when there is a change in method_of_accounting from a category_a_method_of_accounting as defined in sec_3 that results in a net positive sec_481 adjustment the taxpayer must beginning with the year_of_change take the net sec_481 adjustment into account ratably over tax years in computing taxable_income the amount of the adjustment which is to be taken into account over a three-year period adjustment period is subject_to verification by the district_director upon examination of the consolidated_income_tax_return an examining agent may not propose that the taxpayers change the same method_of_accounting as that changed by the taxpayers under this ruling for a year prior to the year_of_change petitioner reported the ratable portion of the claimed sec_481 adjustment on form_1120 u s_corporation income_tax return dated date form_1120 as follows bay cities dollar_figure dollar_figure jupiter bellflower big_number big_number la doctors big_number big_number big_number total on the form_1120 petitioner claimed current_year deductions for bad_debts of dollar_figure for bay cities dollar_figure for jupiter bellflower and dollar_figure for la doctors on the attached schedule m-1 reconciliation of income loss per books with income per return petitioner reported the deductions on the return not charged against book income for this year for the three subsidiaries to calculate these book-to-tax adjustments petitioner used the figures bentley calculated as the bad_debt_reserve account balances as of fye date and hence the beginning of the next fiscal_year date and subtracted the bad_debt allowance amounts as of fye date as follows bad_debt allowance amounts form_1120 date date schedule m-11 bay cities jupiter bellflower la doctors dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number 1line deductions on this return not charged against book income this year for the form_1120 petitioner filed for fye date petitioner used this same method to calculate the bad_debt_reserve amounts for these subsidiaries and used the following fiscal_year beginning and ending amounts for the bad_debt allowance amounts bad_debt allowance amounts date date form_1120 schedule m-1 bay cities jupiter bellflower la doctors dollar_figure big_number big_number dollar_figure big_number 2dollar_figure big_number big_number 1bay cities was temporarily closed at the end of fye apr 2line deductions on this return not charged against book 3line expenses recorded on books this year not deducted income this year on this return 4line upon review of documents that petitioner supplied for each of the three subsidiaries during the irs examination of petitioner’s federal_income_tax return an irs revenue_agent prepared a worksheet on or before date noting that those documents identified two different amounts for petitioner’s bad_debt_reserve as of date one amount was petitioner’s reported sec_481 adjustment on the form_3115 as reported ratably on the form_1120 the revenue_agent identified a different amount on worksheets prepared by ernst young the ernst young worksheet amounts were calculated for each subsidiary by multiplying the subsidiary’s combined contractual allowance and bad_debt allowance account amount by an allowance percentage to determine the bad_debt allowance amount with the remainder allocated to the contractual allowance the bad_debt allowance amounts ernst young calculated for the subsidiaries as of date are as follows dollar_figure for bay cities dollar_figure for jupiter bellflower and dollar_figure for la doctors using these figures the ratable portion of the sec_481 adjustment is dollar_figure the revenue_agent requested documentation to verify petitioner’s determination of the bad_debt_reserve amounts as of date for the three subsidiaries as claimed on the tax_return in response an ernst young accountant acting as petitioner’s representative during the examination provided for each subsidiary the calculation used to derive the bad_debt_reserve amount the documents provided showed each subsidiary’s bad_debt_reserve equal to the gross accounts_receivable multiplied by a bad_debt percentage per client the revenue_agent concluded that the percentages could not be explained or verified and thus the bad_debt_reserve amounts were not proper the revenue_agent did not question petitioner’s calculated balances of the bad_debt reserves as of date used to compute the corresponding schedule m-1 adjustments for each of the three subsidiaries according to the ernst young worksheets supplied dollar_figure for bay cities dollar_figure for jupiter bellflower and dollar_figure for la doctors to calculate these amounts the same method was used as that used for fye date the revenue_agent concluded that the amounts of the bad_debt reserves as of date on the ernst young worksheets were the correct figures--not the amounts that bentley calculated that were reported on the consent agreement and tax_return using the ernst young worksheet amounts the revenue_agent determined that petitioner’s sec_481 adjustment should be reduced by dollar_figure because petitioner included an adjustment in income of dollar_figure that should have been dollar_figure and petitioner should have reported aggregate schedule m-1 adjustments decreasing taxable_income by dollar_figure and a schedule m-1 adjustment decreasing taxable_income by dollar_figure rather than aggregate schedule m-1 adjustments of dollar_figure thus decreasing the sec_166 bad_debt deduction by dollar_figure the revenue agent’s calculations resulted in a net increase to taxable_income of dollar_figure dollar_figure less dollar_figure for fye date the form 886-a explanation of adjustments attached to the date notice_of_deficiency sent to petitioner stated that it is determined that the deductions for bad_debts resulting from an authorized change in accounting_method for taxable_year ending date is disallowed to the extent of dollar_figure because the sec_481 adjustment was computed incorrectly accordingly your taxable_income for the taxable_year ending date is increased dollar_figure opinion petitioner argues that respondent’s redetermination of the date bad_debt_reserve amount is barred by the consent agreement and is not properly raised in the notice_of_deficiency petitioner further asserts that respondent bears the burden_of_proof regarding the redetermination of the bad_debt_reserve amount because this is a new_matter according to rule a petitioner argues that respondent violated the consent agreement term that prohibits respondent from proposing that petitioner change the method_of_accounting for a year before the year_of_change petitioner asserts that respondent applied an improper accounting_method to determine the bad_debt_reserve amount that resulted in a taxable_income increase respondent’s revenue_agent explained at trial that he did not adjust the date bad_debt_reserve amounts using an accounting_method that petitioner began using in fye date he analyzed documents that petitioner supplied and determined that the ernst young bad_debt_reserve amounts for fye date and hence for the fiscal_year that began date were the figures that should be used for the sec_481 adjustment and not those reported on the form_3115 and tax_return that bentley calculated no change in method_of_accounting was proposed for fye date and the consent agreement subject_to verification by the district_director upon examination of petitioner’s consolidated tax_return was not violated we also reject petitioner’s argument that the notice_of_deficiency did not provide notice that the basis for respondent’s adjustment to the bad_debt deduction included a determination of bad_debt allowance amounts as of date sec_7522 provides that a notice_of_deficiency shall describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice an inadequate description shall not invalidate such notice the purpose of sec_7522 is to give the taxpayer notice of the commissioner’s basis for determining a deficiency see 112_tc_183 the objective language in the notice_of_deficiency remains the controlling factor id pincite the notice sent to petitioner stated that the sec_481 adjustment was computed incorrectly petitioner supplied the figures for the sec_481 adjustment with the application_for the accounting_method change and subsequently used them for the filed form_1120 bentley’s schedules for the three subsidiaries identified these figures as the bad_debt allowance amounts as of date these computed amounts were different from those respondent contends are correct as identified on the ernst young worksheets and resulted in respondent’s income adjustments during the examination the revenue_agent identified the issue and requested that petitioner verify the amounts petitioner reported nothing in the notice is inconsistent with respondent’s position in this case unlike shea v commissioner supra petitioner objects to our consideration of how respondent’s adjustments occurred as going behind the statutory notice the events of the audit however are relevant to petitioner’s claims regarding the adequacy of the notice see generally id they are also relevant to petitioner’s claims that the court should excuse petitioner’s belated production at trial of additional schedules used by bentley because petitioner was surprised by respondent’s position we conclude that the notice apprised petitioner of the basis for respondent’s adjustment and that petitioner was neither surprised nor prejudiced regarding respondent’s position that the amounts of the bad_debt reserves as of date are in dispute petitioner next asserts that respondent raised a new_matter regarding the redetermination of the bad_debt allowance amounts and thus the burden_of_proof shifts to respondent see rule a respondent acknowledges that the recomputation of the amounts of petitioner’s bad_debt reserves as of date was not expressly mentioned in the notice but asserts that it is implicit in respondent’s explanation that the sec_481 adjustment was computed incorrectly if the commissioner advances a new_theory that either alters the original deficiency or requires presentation of new evidence the commissioner bears the burden_of_proof as to this new_matter shea v commissioner supra pincite 93_tc_500 we conclude that respondent has not advanced a new_theory by redetermining the amounts of the bad_debt reserves as of date because these amounts are a direct component of the sec_481 adjustment see sec_481 48_tc_586 thus the burden_of_proof remains with petitioner see shea v commissioner supra pincite respondent argues that petitioner overstated the ratable portion of the sec_481 adjustment for the year in issue by dollar_figure aggregate bad_debt_reserve amount for three subsidiaries as of date dollar_figure as identified by bentley and reported by petitioner less dollar_figure as identified on the ernst young worksheets and determined as the correct amount by respondent this difference results in a decrease of petitioner’s claimed deduction for bad_debts under sec_166 and an increase in income respondent asserts that petitioner has not established that the amounts it claimed as the balances of the bad_debt reserves for the three subsidiaries as of date equaled the deductions previously claimed for federal_income_tax purposes petitioner counters that petitioner’s determination of the bad_debt allowances as of date is vastly more reliable and accurate than respondent’s determination and that respondent used the wrong concept the wrong accounting_method and the wrong schedules to redetermine the bad_debt allowances as of date for the three subsidiaries despite petitioner’s rhetoric neither the ernst young calculations nor respondent’s reliance on them has been shown to result in an erroneous adjustment sec_166 provides that taxpayers are allowed a deduction for any debt which becomes worthless within the taxable_year the specific chargeoff method before being repealed by the tax_reform_act_of_1986 publaw_99_514 100_stat_2361 sec_166 provided that alternatively accrual basis taxpayers could use the reserve_method to deduct a reasonable addition to a reserve for bad_debts see 439_us_522 as we explained in bird mgmt inc v commissioner supra pincite essentially a bad_debt_reserve constitutes an estimate of the loss which can reasonably be expected to result from worthlessness of debts outstanding at the close of the taxable_year under the reserve_method when specific debts become worthless they are charged against the reserve and serve to reduce the credit balance therein then if any amount which has been charged against the reserve is subsequently collected the collection does not result in the receipt of income but the amount collected is credited to the reserve if the credit balance in the reserve at the end of the year is not adequate to cover the reasonably expected loss with respect to the debts outstanding at the end of the year then an addition is made to the reserve to bring the credit balance to the appropriate amount and such addition is deductible and the general_rule is well established that any balance in a reserve for bad_debts existing when the reserve becomes no longer necessary must be included in taxable_income since the amount of such balance represents amounts which have been previously deducted when a taxpayer changes from the reserve_method of bad_debt accounting to the specific chargeoff method the credit balance in the reserve_account is returned to income in the year_of_change see 300_f2d_247 9th cir affg 34_tc_679 sec_481 requires that the adjustments necessary to prevent amounts from being duplicated or omitted be taken into account when the taxpayer’s taxable_income is computed under a method_of_accounting that is different from the method used to compute taxable_income the preceding year sec_481 and sec_1_481-4 income_tax regs provide that the adjustment required may be taken into account in determining taxable_income in the manner and subject_to the conditions agreed to by the commissioner and the taxpayer or prescribed by regulations the taxpayer has the burden_of_proof as to the proper sec_481 adjustment see hitachi sales corp of am v commissioner tcmemo_1994_159 supplemented by tcmemo_1995_84 because of the change in accounting_method for bad_debts from the reserve_method to the specific chargeoff method petitioner was required to report the credit balance remaining in the bad_debt_reserve accounts as of date see sec_481 arcadia sav loan association v commissioner supra whether a taxpayer is on the specific chargeoff or the reserve_method of treating bad_debts there must be an annual review of doubtful accounts_receivable to ascertain whether certain accounts are either uncollectible or that there is reasonable probability that they are not collectible 149_f2d_585 9th cir accordingly ernst young prepared worksheets for each subsidiary that identified the bad_debt_reserve account amounts including fiscal years petitioner used the reserve_method of accounting for financial purposes during all relevant years respondent contends that it is these amounts that petitioner should have used to calculate the sec_481 adjustment--not the figures that bentley calculated and petitioner used although bentley conducted an extensive exercise to analyze the combined contractual and bad_debt allowance accounts as of date we are not persuaded that the ascertained bad_debt allowance amounts are more accurate than those of the ernst young worksheets for purposes of determining petitioner’s sec_481 adjustment petitioner did not call anyone from ernst young to explain those worksheets or to reconcile discrepancies according to bentley’s prepared schedule and explanation it appears her determination regarding each outstanding receivable supports an analysis of bad_debts for partial or total worthlessness a determination of partial and total worthlessness of bad_debts is important for the specific chargeoff method because a taxpayer may claim a deduction when a business debt becomes either partially or wholly worthless sec_166 as respondent notes bentley’s calculations do not purport to reconcile the amounts that she determined to be the balances of the bad_debt_reserve accounts as of date to the amounts deducted on petitioner’s federal_income_tax returns for bad_debt expenses in earlier years and before the accounting_method change the bad_debt credit balance remaining in petitioner’s allowance account as of date is reported for tax purposes under sec_481 see arcadia sav loan v commissioner supra pincite we sustain respondent’s determination that the bad_debt_reserve account amounts calculated by ernst young should be used for purposes of the sec_481 adjustment because petitioner has not established that those amounts are incorrect petitioner argues that respondent’s position causes petitioner to be taxed twice on the same income the testimony of bentley is inconclusive about whether a protective claim_for_refund protects petitioner in this regard in any event we address only the year before us in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect concessions and our conclusions stated above decision will be entered under rule
